Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy W. Meansco on January 31, 2022.

The application has been amended as follows.  From the claims filed December 20, 2021, Claim 9 is amended as indicated below:

Claim 9 - The method according to claim [[8]] 1, wherein said obtaining the target comment information from the comment information database comprises:
obtaining the target nickname identifier.

Allowable Subject Matter
Claims 1 – 7 and 9 – 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 13 and 18 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“determining a comment copywriting tag of a user account based on a comment copywriting tag which matches a play progress of target content and preference information of the user account in a plurality of pre-stored comment copywriting tags;
in response to a comment releasing instruction from the user account,  obtaining a comment information database of the user account based on selected comment copywriting in the comment database in response to the comment releasing instruction, the comment copywriting tag of the selected comment copywriting matching the comment copywriting tag of the user account;
obtaining comment information from the comment information database of the user account as a comment copywriting template; and combining a target nickname identifier with the comment copywriting template to obtain the target comment information, in which, the target nickname identifier comprises at least one of a nickname identifier of the user account and a nickname identifier of a content releasing account, and the content releasing account refers to an account releasing content to be commented; and
releasing the target comment information in a comment interface of the user account.”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented that Mingxu generally teaches improving the ability for users to comment on network content by providing selectable comments from a pre-built comment library, ([0015], [0065], [0085] and [0094]).  However, Mingxu does not clearly demonstrate the claimed copywriting template and nickname identifier.
To supplement the teachings of Mingxu, the Examiner has previously presented Holm as teaching a template for commenting from a comment database ([0082]) and registered users have a screen name and presented comments include a commenting entity name ([0034]).   However, the combined teaching of Mingxu and Holm, does not clearly demonstrate the claimed personalized copywriting tags which match play progress of target content.
Examiner presents Kang et al., CN 110519617 A (hereinafter Kang) as teaching a video commenting processing method in which voice comments are processed and presented via a template which is based on the user image and the target hue is based on the target emotion type, (p. 9 paras. 2 – 3).   But Kang does not explicitly disclose the concept of personalized copywriting tags matching play progress and preference information of the user account, obtaining a comment information database of the user account and combining a target nickname identified with the comment copywriting template to obtain the target comment information as claimed.
Examiner further presents Christiansen, US Pub. 2015/0294376 A1 (hereinafter Christiansen) as teaching using a template to provide personal comments which the user may select ([0051] and [0121]).  However, the environment of Christiansen is a marketing model and the template for personal comments relate to reviewing a product and does not cure the deficiencies in the prior art as presented above.  Therefore, Claim 1 is considered allowable.
Claims 13 and 18 are considered allowable for the same reasons stated above. The dependent claims 2 – 7, 9 – 12 and 14 - 17 are allowed because they further limit independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al., CN 110519617 A teaches a video commenting processing method in which processes voice comments and presents them via a template which is based on the user image and target hue based on the target emotion type, (p. 9 paras. 2 – 3)
Christiansen, US Pub. 2015/0294376 A1 teaches using a template to provide personal comments which the user may select ([0051] and [0121]).
Karakas, US Patent 10,924,568 B1 teaches personal commenting using templates, (col. 6 ll. 52 – 63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421